Exhibit 10.2
OMNIBUS AGREEMENT
     This Omnibus Agreement, dated as of February      , 2009 (the “Agreement”),
is entered into by and between                      (the “Executive”) and
Reliance Bancshares, Inc. (the “Company”).
     WHEREAS, the Executive is a Senior Executive Officer of the Company, as
defined in subsection 111(b)(3) of the Emergency Economic Stabilization Act of
2008 (the “EESA”) and regulations issued, including the rules set forth in 31
C.F.R. Part 30 (a “Senior Executive Officer”); and
     WHEREAS, in connection with the purchase by the United States Department of
the Treasury (the “Treasury”) of certain preferred shares and warrants of the
Company (the “Purchased Securities”), pursuant to a Letter Agreement and a
Securities Purchase Agreement — Standard , between the Treasury and the Company
(the “Purchase Agreement”), the Company is required to meet certain executive
compensation and corporate governance standards under Section 111(b) of the
EESA, as implemented by guidance or regulation that has been issued and is in
effect as of the Closing Date (as defined in the Purchase Agreement)
(collectively the “CPP Guidance”); and
     WHEREAS, as a condition to the Closing of the Securities Purchase
Agreement, Section 1.2(d)(iv)(A) thereof provides that the Company is required
to have effected such changes to its compensation, bonus, incentive and other
benefit plans, arrangements and agreements (including “golden parachute”,
severance and employment agreements) (collectively, the “Compensation and
Benefit Arrangements”) with respect to its Senior Executive Officers (and to the
extent necessary for such changes to be legally enforceable, each of its Senior
Executive Officers shall have duly consented in writing to such changes), as may
be necessary, during the period that Treasury owns any Purchased Securities, in
order to comply with Section 111(b) of the EESA as implemented by guidance or
regulation that has been issued and is in effect as of the Closing Date; and
     WHEREAS, in consideration for the benefits the Executive will receive as a
result of the participation of the Company in the Treasury’s TARP Capital
Purchase Program, the Executive desires to modify the Executive’s Compensation
and Benefit Arrangements to the extent necessary to comply with Section 111(b)
of the EESA, the CPP Guidance and the Purchase Agreement.
     NOW, THEREFORE, in consideration of the foregoing and the covenants set
forth herein, the Executive and the Company hereby agree as follows:

1.   Amendments to the Compensation and Benefit Arrangements. Effective as of
the date or effective as of any calendar year commencing on or after January 1,
2009, if any, while the Treasury holds any equity or debt securities of the
Company acquired under the TARP Capital Purchase Program, the Executive’s
Compensation and Benefit Arrangements are hereby amended by this Agreement
during such and any subsequent periods as necessary to comply with the executive
compensation and corporate governance requirements of Section 111(b) of the EESA
and the CPP Guidance, and the provisions of Sections 1.2(d)(iv), 1.2(d)(v) or
4.10 of the Purchase Agreement, including as follows:

  a.   In the event that any payment or benefit to which the Executive is or may
become entitled under the Compensation and Benefit Arrangements is a “golden
parachute” for purposes

 



--------------------------------------------------------------------------------



 



      of Section 111(b) of the EESA and the CPP Guidance, including the rules
set forth in § 30.9 Q-9 of 31 C.F.R. Part 30, (i) the Company shall not make or
provide (nor shall the Company be obligated to make or provide), during the
period that the Treasury owns any Purchased Securities, such payment or benefit
to the Executive, and (ii) the Executive shall not be entitled to receive,
during the period that the Treasury owns the Purchased Securities, such payment
or benefit.   b.   Any bonus or incentive compensation paid to the Executive
during the period that the Treasury owns the Purchased Securities will be
subject to recovery or “clawback” by the Company or its affiliates if the
payments were based on materially inaccurate financial statements or any other
materially inaccurate performance metric criteria, all within the meaning of
Section 111(b) of the EESA and the CPP Guidance.     c.   In the event that the
Executive and Compensation Committee of the Board of Directors of the Company
determines that any incentive compensation arrangement pursuant to which the
Executive is or may be entitled to a payment encourages the Executive to take
unnecessary and excessive risks that threaten the value of the financial
institution within the meaning of §30.9 Q-4 of 31 C.F.R. Part 30, the Committee,
shall take such action as is necessary to amend such incentive compensation
arrangements to eliminate such encouragement, and the Executive’s incentive
compensation will be determined pursuant to such amended arrangements.

2.   Miscellaneous.

  a.   This Agreement may be executed in one or more counterparts, each of which
when executed shall be an original, but all of which when taken together shall
constitute one and the same agreement.     b..   This Agreement shall be
governed by, and interpreted in accordance with, the laws of the State of
Missouri,

     IN WITNESS WHEREOF, the Company has caused this Agreement to be signed by
its duly authorized representative and the Executive has hereunto set his hand
as of the day and year first above written.

              EXECUTIVE       RELIANCE BANCSHARES, INC.
 
           
 
      By:                  
 
           
 
      Name:   Jerry S. Von Rohr
 
      Title:   Chairman, President and CEO

 